NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



DAMIAN DAMIAN,                      )
                                    )
           Appellant,               )
                                    )
v.                                  )                  Case No. 2D14-801
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed December 17, 2014.

Appeal from the Circuit Court for Polk
County; Donald G. Jacobsen, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

             Affirmed without prejudice to any right Damian Damian may have to file a

motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850.



ALTENBERND, SILBERMAN, and KELLY, JJ., Concur.